Case 2:19-cv-00431-JFW-AFM Document 71 Filed 07/22/20 Page 1 of 1 Page ID #:502



   1

   2

   3

   4
                                                               JS-6
   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    RICARDO PEREIRA LUNA,                   Case No. 2:19-cv-00431-JFW-AFM
  12
                            Plaintiff,
                                                 JUDGMENT
  13
              v.
  14
        LINDA R. THOMAS, et al.,
  15

  16                        Defendants.

  17

  18         Pursuant to the Court’s Order Accepting the Report and Recommendation of
  19   the United States Magistrate Judge,
  20         IT IS ORDERED AND ADJUDGED that the action is dismissed without
  21   prejudice for failure to prosecute.
  22

  23   DATED: July 22, 2020
  24
                                             ____________________________________
  25
                                                      JOHN F. WALTER
  26                                           UNITED STATES DISTRICT JUDGE
  27

  28
